Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Status of the Application
This Final Office Action is in response to Application Serial 17/436,107 filed on 08/02/2022.  In response to the Examiner’s action mail dated 04/13/2022, the Applicant amended claims 1, 4, 5 6, 7, 9, 10, 11, 12,13, and 14. The claims 2-3, and 8 are cancelled. The claims 1, 4-7, 9-14 are pending in this application.   


Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 02, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendments
Claim 1, 4-7, 9-14 are pending in this application. Claims 1, 4-7, 9-14 are rejected below.

Applicant amended the specification [036] are entered.

Regarding the 35 U.S.C. 101, the pending claims 1, 4-7, 9-14 are examined in light of the 2019 Revised PEG Guidance.  The Applicant’s arguments are not persuasive.  The claims 1, 4-7, 9-14 are rejected under 35 U.S.C. 101, see below.

 Regarding the 35 U.S.C. 102 rejection., the Applicant’s amendments necessitate grounds for a new rejection. The claims 1, 4-7, 9-14 are pending in this application. Claims 1, 4-7, 9-14 are rejected under 35 U.S.C. 103, see below.


Response to Amendments

Amendment to the Specification
Applicant on  July 26, 2022 submitted amendments to the specification [0036]. The amendments to the specification are entered.

Claim Rejections – 35 U.S.C. 101
On pages 11-16 of the Applicant’s arguments, the Applicant traverses, “… the amended claims 1, 12 and 14 … clearly recite a configuration that incorporates that incorporates the judicial exception into a practical application … Applicant has amended the claims extensively to improve clarity and address antecedent basis issues.  Applicant has also added limitation that Applicant believes serve to define a practical application into which the claimed features are incorporated. … Applicant has amended each of claims 1, 12, and 14 to recite that a boarding location recognition difficulty of each of the boarding location candidates is calculated-based on a positional relationship between each of the boarding location candidates and a respective one of the peripheral targets. This amendment is merely intended to clearly recite that a boarding location recognition difficulty is calculated with respect to each of the boarding location candidates. Applicant believes it is clear from the disclosure as a whole that a boarding location recognition difficulty is calculated for each of the boarding location candidates because the boarding location recognition difficulty is the main criterion used to determine boarding location that can be readily recognized by the user. Applicant believes this Page 12 of 17 
Appl. No. 17/436,107Amendment dated July 26, 2022Reply to Office Action of April 13, 2022amendment helps improve clarity. 
Claim 1 … Regarding claim 1, Applicant has amended claim 1 to include the features of claim 8 and further to recite a step of receiving a selection of the boarding location by the user. …Thus, as now amended, claim 1 recites that boarding location candidates presented to the user have low boarding location recognition difficulties … Applicant submits that claim 1 as now amended is not directed to an abstract idea because it does not recite a mathematical concept, a method of organizing human activity, a mental process, a law of nature, or a natural phenomenon. Since claim 1 recites a series of steps, claim 1 is a process and satisfies Step 1 of the eligibility test. Even if some of the features recited in claim 1 can somehow be construed as a mental process or organizing human activity, Applicant submits that the subject matter of claim 1 as a whole is integrated into the practical application of presenting a user with boarding location candidates having a low boarding location recognition difficulty and receiving a selection of one of the boarding location candidates via a terminal. The operations require accessing map information in a map database, which would not be practical to do by a mental process. Moreover, the features recited in claim 1 improve the quality of the boarding location candidates presented to the user. Therefore, claim 1, as a whole, is integrated into a practical application and satisfies Prong 2 of Step 2A of the test. … ”

Claim 12 … Regarding claim 1, Applicant submits that claim 12 as now amended is not directed to an abstract idea because it does not recite a mathematical concept, a method of organizing human activity, a mental process, a law of nature, or a natural phenomenon. Since claim 12 recites a series of steps, claim 12 is a process and satisfies Step 1 of the eligibility test. Even if some of the features recited in claim 12 can somehow be construed as a mental process or organizing human activity, Applicant submits that the subject matter of claim 12 as a whole is integrated Page 14 of 17 Appl. No. 17/436,107Amendment dated July 26, 2022Reply to Office Action of April 13, 2022into the practical application of determining a boarding location having a low boarding location recognition difficulty and controlling a dispatched vehicle to move autonomously from a current location to the boarding location. The operations require accessing map information in a map database, which would not be practical to do by a mental process. Moreover, the features recited in claim 12 improve the quality of the boarding location that is selected. Therefore, claim 12, as a whole, is integrated into a practical application and satisfies Prong 2 of Step 2A of the test. 
Claim 14 … Applicant submits that claim 12 as now amended is not directed to an abstract idea because it does not recite a mathematical concept, a method of organizing human activity, a mental process, a law of nature, or a natural phenomenon. Since claim 14 recites a device including a server, claim 14 is a machine and satisfies Step 1 of the eligibility test. Even if some of the features recited in claim 14 can somehow be construed as a mental process or organizing human activity, Applicant submits that the subject matter of claim 14 as a whole is integrated into the practical application of determining a boarding location having a low boarding location recognition difficulty and controlling a dispatched vehicle to move autonomously from a current location to the boarding location. The operations require accessing map information in a map database, which would not be practical to do by a mental process. Moreover, the features recited in claim 14 improve the quality of the boarding location that is selected. Therefore, claim 14, as a whole, is integrated into a practical application and satisfies Prong 2 of Step 2A of the test.  Applicant believes that the claims now comply with 35 U.S.C. §101. Withdrawal of the rejections is respectfully requested. 


Examiner acknowledges the Applicant’s arguments.  The claims are examined under 35 U.S.C. 101 in light of the 2019 Revised PEG Guidance.  The claims are directed to certain methods of human activity, and mathematical concepts, and thus, the claims are directed to an abstract idea. The claims are not integrated into a practical application. The Applicant’s specification discloses the route calculation in the route computation unit 106 may use a commonly used technique such as an "open source routing machine (OSRM)," which is a route search application . The Applicant is encouraged to claim limitations that include additional elements as described in the Applicant’s specification [048] and [065].  The claims do not recite a technical improvement. The claims are not patent eligible. 



Rejections – 35  U.S.C. 102
6. 	On pages 16 - 17 of the Applicant’s arguments, the Applicant submits, “… Applicant has not substantively amended claims 1, 12, and 14 because Applicant believes the Colijn publication does not disclose the feature of calculating a boarding location recognition difficulty or the feature of determining a boarding location candidate having a boarding location recognition difficulty that is lower than that of other boarding location candidates as recited in each of claims 1, 12, and 14. Colijn discloses the feature of considering the degree of difficulty for a person or a vehicle to reach a predetermined location (see claims 6, 7, and 18-20 and paragraphs [0066], [0067], and [0074] of Colijn). The present applicant explicitly seeks to provide an alternative to the concept of "difficulty of access" when selecting boarding locations (see paragraphs [0004], [0007], [0064]-[0069], and [0082] of the present application).  In view of the explanations of the term "boarding location recognition difficulty" provided in at least paragraphs [0036]-[0039] and [0064]-[0069] of the present application, Applicant submits that a person skilled in the art will recognize that the features of calculating a boarding location recognition difficulty based on a positional relationship between a boarding location candidate and a peripheral target as recited in each of claims 1, 12, and 14 is not disclosed or suggested in the Colijn publication. It is well settled under U.S. patent law that for a reference to anticipate a claim, the reference must disclose each and every element of the claim within the reference. Therefore, Applicant respectfully submit that claims 1, 12, and 14 as now amended, are not anticipated by the prior art of record. Withdrawal of this rejection is respectfully requested.  Moreover, Applicant believes that the dependent claims 4-7, 9-11, and 13 are also allowable over the prior art of record in that they depend from independent claims 1 and 12, and therefore are allowable for the reasons stated above. Also, the dependent claims 4-7, 9- 11, and 13 are further allowable because they include additional limitations. Thus, Applicant believes that since the prior art of record does not anticipate the independent claims 1 and 12, neither does the prior art anticipate the dependent claims.  Applicant respectfully requests withdrawal of the rejections. 

Examiner respectfully acknowledges the Applicant’s arguments. Regarding the Applicant’s amendments to overcome the pending prior art rejection, the Applicant’s amendments are not persuasive.  The Applicant’s amendments to the claims necessitate grounds for a new rejection.  

Examiner submits Colijn teaches a map database is used during vehicle dispatching, Colijn [053].; Colijn teaches the threshold distances may be considered to identify the set or suggested location are within 500 foot walking distance of map marker 710., Colijn [059] –[061], [Figure 7] and Colijn teaches a user may select or reject any suggested location as a pickup or destination location., Colijn [062]; Coljin discloses peripheral targets such as a user may enter a search query (“fast food restaurant” or “doctor doe” or “gas station near me”) and receive a set of locations corresponding to the search query as with a typical map or location-based search engine., Colijn [0053];  Colijn discloses the plurality of factors are related to the difficulty in a person reaching that given one of the identified predetermined locations from the first location and on a second plurality of factors related to the difficulty in an autonomous vehicle reaching and stopping at that given one of the identified predetermined locations.; Colijn [074], [Figure 12] and Colijn discloses each predetermined location within the set may be scored using various factors and the one or more highest (or lowest depending upon scale) scoring locations may be returned as suggested locations to the user., Colijn [065]

Further although not relied on Chachra (WO 2018/209,151 A1) discloses curb segment data that includes road data, geographical area, landmarks, and local features as geospatial points geospatial points describing latitude and longitude are used to allow a ride matching system to determine whether another curb segment within a threshold distance of the request location would reduce travel times associated with one or more legs of a journey by the ride matching system. The pickup location scores associated with the surrounding curb segments may be identified and ranked to determine the best possible alternate request locations for the request. 

The claims 1, 4-7, 9-14 are rejected under 35 U.S.C. 102, see below.


Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7, 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 1, 4-7, 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1 and similarly claims 12 and claim 14) recite, “…  A vehicle dispatch service boarding location determination method that uses … to determine a boarding location for a dispatched vehicle based on a vehicle dispatch request… , the vehicle dispatch service boarding location determination method comprising: receiving the vehicle dispatch request, the vehicle dispatch request including position information indicating a starting location of a user who generated the vehicle dispatch request; calculating boarding location candidates present within a range surrounding the starting location based on the position information and map information in… ; extracting information on peripheral targets present in peripheries of the boarding location candidates from the map information, the peripheral targets being visible targets that are registered as points on a map in the map information; calculating a boarding location recognition difficulty of each of the boarding location candidates,  based on a positional relationship[[s]] between each of the boarding location candidates and a respective one of the peripheral targets, the boarding location recognition difficulty being an index expressing a degree of difficulty for the user to recognize each of the boarding location candidates; and presenting at least one of the boarding location candidates to the user… , the at least one of the boarding location candidates having a lower  boarding location recognition difficulty [[is low]] than others of the boarding location candidates; and Page 3 of 17Appl. No. 17/436,107Amendment dated July 26, 2022 Reply to Office Action of April 13, 2022receiving a selection by the user of one of the at least one boarding location candidates presented via the terminal as the boarding location for the dispatched vehicle.….”. Claims 1, 4-7, 9-14, in view of the claim limitations, are directed to the abstract idea of , “ … A vehicle dispatch service boarding location determination method that uses … a boarding location for a dispatched vehicle based on a vehicle dispatch request… , the vehicle dispatch service boarding location determination method comprising: receiving the vehicle dispatch request, the vehicle dispatch request including position information indicating a starting location of a user who generated the vehicle dispatch request; calculating boarding location candidates present within a range surrounding the starting location based on the position information and map information in… ; extracting information on peripheral targets present in peripheries of the boarding location candidates from the map information, the peripheral targets being visible targets that are registered as points on a map in the map information; calculating a boarding location recognition difficulty of each of the boarding location candidates,  based on a positional relationship[[s]] between each of the boarding location candidates and a respective one of the peripheral targets, the boarding location recognition difficulty being an index expressing a degree of difficulty for the user to recognize each of the boarding location candidates; and presenting at least one of the boarding location candidates to the user… , the at least one of the boarding location candidates having a lower  boarding location recognition difficulty [[is low]] than others of the boarding location candidates; and Page 3 of 17Appl. No. 17/436,107Amendment dated July 26, 2022 Reply to Office Action of April 13, 2022receiving a selection by the user of one of the at least one boarding location candidates presented via the terminal as the boarding location for the dispatched vehicle.….”..

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the, “ … A vehicle dispatch service boarding location determination method that uses … a boarding location for a dispatched vehicle based on a vehicle dispatch request… , the vehicle dispatch service boarding location determination method comprising: receiving the vehicle dispatch request, the vehicle dispatch request including position information indicating a starting location of a user who generated the vehicle dispatch request; calculating boarding location candidates present within a range surrounding the starting location based on the position information and map information in… ; extracting information on peripheral targets present in peripheries of the boarding location candidates from the map information, the peripheral targets being visible targets that are registered as points on a map in the map information; calculating a boarding location recognition difficulty of each of the boarding location candidates,  based on a positional relationship[[s]] between each of the boarding location candidates and a respective one of the peripheral targets, the boarding location recognition difficulty being an index expressing a degree of difficulty for the user to recognize each of the boarding location candidates; and presenting at least one of the boarding location candidates to the user… , the at least one of the boarding location candidates having a lower  boarding location recognition difficulty [[is low]] than others of the boarding location candidates; and Page 3 of 17Appl. No. 17/436,107Amendment dated July 26, 2022 Reply to Office Action of April 13, 2022receiving a selection by the user of one of the at least one boarding location candidates presented via the terminal as the boarding location for the dispatched vehicle.….”  and these limitations recite commercial interactions (including marketing or sales activities or behaviors business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instruction), and thus, the claims are directed to certain methods of organizing human activity. 
	
Further the limitations of calculate a boarding location recognition difficulty of each of the boarding location candidates and the boarding location recognition difficulty being an index expressing a degree of difficulty for the user to recognize each of the boarding location candidates; and the one of the boarding location candidates having a lower boarding location recognition difficulty than others of the boarding location candidates; are describe mathematical relationship, and thus,  the claims are directed to mathematical grouping.

Accordingly, the claims are directed to certain methods of organizing human activity and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception are not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “the one of the boarding location candidates having a lower boarding location recognition difficulty than others of the boarding location candidates;” in claim 1; claim 2 and claim 3 and claim 8 are cancelled; Page 5 of 11Serial No.: New - PCT/IB2019/000413 Nat'l Phase Filed: Herewithno additional elements are recited in claim 4, Claim 5, claim 6;  the map database in claim 7;  “… the terminal…”, in claim 9 and claim 10;  in-vehicle terminal, the vehicle dispatch information data server, in claim 11;  “ a terminal and a vehicle dispatch information data server including a map database”, “the  terminal”, “a  map database”, “” in claim 12;  “ the terminal”, “the vehicle dispatch information data server”, “ a display screen” , in claim 13;  “a vehicle dispatch service boarding location determination device”  , “a vehicle dispatch request information acquisition unit”,  a vehicle dispatch information data server including a map database”, “a terminal”,  “a boarding location candidate calculation unit” , “a map database”, in claim 14;  however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recite  adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05 (f)

Furthermore, with respect to the “…receiving the vehicle dispatch request…”, “… calculating boarding location candidates …”, “… calculating  information on peripheral targets … ”, “ … presenting at least one of the boarding location candidates …” , “ … receiving a selection by the user …” these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is adding insignificant extra-solution activity to the judicial exception. – See MPEP 2106.05 (g) 
 
In addition, these additional elements merely generally link the use of the judicial exception into a particular technological environment or field of use, namely a generic computing environment, and thus, the claims are not indicative of integration into a practical application.– See MPEP 2106.05 (h).

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 4-7,9-10, & 13 do not integrate into a practical application because these claims merely recite further limitations of claims 1, and 11 , and therefore provide no more than simply narrowing the recited abstract idea. – See MPEP 2106.05 (h).

The claims do not integrate a judicial exception into a practical application and the limitations do not recite an improvement to the computer itself or any other technology or technical field.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Additionally these recitations as an ordered combination simply append the abstract idea of generic computer structure that performs computer function as evinced by the Applicant’s specification [098] –[100] teach mobile terminal 3 was used as the user terminal. However, for example, a home personal computer or a mobile personal computer in which the vehicle dispatch service is implemented as a web application and a request is made via the Internet may be used as the user terminal and the vehicle dispatch information data server 1, which receives a vehicle dispatch request from the mobile terminal 3 (user terminal) and [013] teaches The vehicle dispatch information data server 1 is configured from one or more computers as is generally known, and is a program service that performs various processes upon receiving signal inputs from an external source.- See MPEP 2106.05 (f).

 Further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h)

  In addition, as noted above, with respect to the “…receiving the vehicle dispatch request…”, “… calculating boarding location candidates …”, “… calculating  information on peripheral targets … ”, “ … presenting at least one of the boarding location candidates …” , “ … receiving a selection by the user …” these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 4-7,9-10, & 13 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);

Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1, 4-7, 9-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Coljin (US 2016/0,370,194 A1)  .

Regarding Claim 1,  (Currently Amended) 

A vehicle dispatch service boarding location determination method that uses a terminal and a vehicle dispatch information data server including a map database to determine a boarding location for a dispatched vehicle based on a vehicle dispatch request from the terminal, the vehicle dispatch service boarding location determination method comprising: receiving the vehicle dispatch request, the vehicle dispatch request including position informationindicating a starting location of a user who generated the vehicle dispatch request;

Colijn discloses method includes accessing, by one or more processors of one or more server computing devices, detailed map information identifying a plurality of predetermined locations where a vehicle is able to pick up or drop off passengers;  receiving, by the one or more processors, a request from a client computing device, the request identifying a first location; selecting, by the one or more processors, a set of one or more suggested locations.,  Coljin [005], [007] and Colijn discloses in order to provide a suggested location in response to a received location, the one or more server computing devices may access the map information of storage system 150 to determine whether the received location corresponds to one of the predetermined locations for picking up or dropping off passengers., Colijn [055] 

Colijn discloses for example, at block 1210, a request for a vehicle is received from a client computing device, wherein the request identifies a first location. Memory storing detailed map information identifying a plurality of predetermined locations where a vehicle is able to pick up or drop off passengers is accessed at block 1220., Colijn [074], Figure 12], [056], [062], [Figure 1]; Colijn teaches the user may … use his or her client computing device to access the application and request a vehicle… a user 132 may use client computing device 130 to send a request to one or more server computing devices 110,  for a vehicle … the user may identify a pickup location, a destination location … anywhere within a service area., Colijn [051], [Figure 1]  


calculating boarding location candidates present within a range surrounding the starting location based on the position information and map information in the map database; 

Colijn teaches the user may identify a pickup location, a destination location … anywhere within a service area. These pickup and destination location may be predefined location … the user may enter an address or other location information or select a location on a map to select a pickup location ., Colijn [051] –[052], [Figure 1], [Figure 4A] 

Colijn discloses predetermined locations of the plurality of predetermined locations that are within a threshold distance of the first location are determined at block 1230 (range). Each given one of the identified predetermined locations is scored based on a first plurality of factors at block 1240. The plurality of factors are related to the difficulty in a person reaching that given one of the identified predetermined locations from the first location and on a second plurality of factors related to the difficulty in an autonomous vehicle reaching and stopping at that given one of the identified predetermined locations., Colijn [074], [Figure 12]
 Colijn discloses in order to provide a suggested location in response to a received location, the one or more server computing devices may access the map information of storage system 150 to determine whether the received location corresponds to one of the predetermined locations for picking up or dropping off passengers., Colijn [055] 


 extracting information on peripheral targets present in peripheries of the boarding location candidates from the map information, the peripheral targets being visible targets that are registered as points on a map in the map information;; 

Colijn teaches … the user may enter an address or other location information or select a location on a map to select a pickup location . The user may be provided  with option 440 which provide the user with the ability to view a list of recent locations … a user my enter a search query … and receive a set of location corresponding to the search query., Colijn [052] –[053], [Figure 1], [Figure 4A] 

Colijn teaches provide suggestions … the detailed map information may include information about roads, buildings, elevations, fire hydrants, construction zones , real time traffic conditions, Colijn [023]

Colijn discloses by selecting option 450, the user may be able to conduct a location search. For example, a user may enter a search query (“fast food restaurant” or “doctor doe” or “gas station near me”) and receive a set of locations corresponding to the search query as with a typical map or location-based search engine., Colijn [0053]

calculating a boarding location recognition difficulty of each of the boarding location candidates,  based on a positional relationship[[s]] between each of the boarding location candidates and a respective one of the peripheral targets, the boarding location recognition difficulty being an index expressing a degree of difficulty for the user to recognize each of the boarding location candidates;

Colijn teaches set one or more suggested locations by identifying predetermined location that are within a threshold distance of the (e.g., walking distance)., Colijn [003] and Colijn teaches the server computers are configured to conduct the scoring of each given one of the identified predetermined locations .; Colijn [004]

Colijn teaches a suggested location in response to a received location, the one or more server computing devices may access the map information of storage system 150 to determine whether the received location corresponds to one of the predetermined locations for picking up or dropping off passengers. If so, the one or more server computing devices may determine that the received location is in fact reachable, Colijn [055] –[056], [Figure 5] , [0021] –[0024]

Colijn discloses for example, the one or more server computing devices 110 may identify set of predetermined locations within a threshold distance of the received location. The threshold distance may be defined as a predetermined radial distance from the received location and may also be adjusted (increased or decreased) by a user, for example, by providing the one or more server computing devices 110 with a user preference. For example, a user may then use his or her client computing device to adjust this value up or down and any adjustments may be provided to the one or more server computing devices by the user's client computing device., Colijn [058] and Colijn discloses in one example, a default threshold distance may be 500 feet, or more or less, radially or in walking distance from a received location. In other words, the threshold may be used to draw an area around a received location from a client computing device and identify the set or suggested locations., Colijn [059]
Colijn discloses the vehicle is no longer able to reach the destination location. This information may be provided to the vehicle's computing device by way of traffic condition updates received, for example, from the one or more server computing device or a traffic condition service., Colijn [070] and Colijn disclose …hazards may include pot holes, puddles, slippery ground, objects on top of the ground that would make for uneven footing, cracks in the pavement, uneven ground, high curbs, storm drains, broken glass, etc. For example, various sensors of the vehicle, including lasers, radar, sonar, etc., may provide data regarding the ground next to the vehicle. This data may be used to detect any hazards near the vehicle, using computer vision algorithms and the computing device 101. If a hazard is detected the user may be provided with a new suggested destination or destinations., Colijn [071] and Coljin discloses … each given one of the identified predetermined locations is scored based on a first plurality of factors at block 1240. The plurality of factors are related to the difficulty in a person reaching that given one of the identified predetermined locations from the first location and on a second plurality of factors related to the difficulty in an autonomous vehicle reaching and stopping at that given one of the identified predetermined locations.; Colijn [074], [Figure 12]
Colijn discloses the scoring (indexing) may be based on various factors that quantify the ease and/or difficulty of reaching the predetermined location by one or both of an autonomous vehicle and the user., Colijn [066] ; Colijn discloses for example, if a predetermined location on one side of a highway is closer in distance to a received location, but because of the difficulty involved in walking there from the received location, the scoring may identify another predetermined location that is farther away from the received location but easier to reach by walking., Colijn [067]

presenting at least one of the boarding location candidates to the user via the terminal, the at least one of the boarding location candidates having a lower  boarding location recognition difficulty [[is low]] than others of the boarding location candidates; and

Colijn teaches a suggested location in response to a received location …. One of the predetermined location for picking up or dropping off passengers… that is reachable., Colijn [055], [Figure 5]  and Colijn discloses as shown in FIG. 7, map marker 710 identifies a received location from a client computing device. Area 720 may define areas that are within a 500 foot walking distance of map marker 710. In some instances, this area may be limited to areas within a roadway where a vehicle can actually travel. Thus, point 326 may be included in the set of suggested locations while points 320-24 are not. Colijn [059]

Colijn discloses the set of suggested locations may then be provided to the client computing devices. As with the example above, a user may then select or reject any suggested location as either a pick up or destination location, depending upon the nature of the received location. If the location is a pickup location, the server may then dispatch a vehicle, such as vehicle 100A or vehicle 100B, to the selected location to pick up the user for a trip., Colijn [062]

Colijn discloses each predetermined location within the set may be scored using various factors and the one or more highest (or lowest depending upon scale) scoring locations may be returned as suggested locations to the user., Colijn [065]

receiving a selection by the user of one of the at least one boarding location candidates presented via the terminal as the boarding location for the dispatched vehicle.

Colijn discloses the set of suggested locations may then be provided to the client computing devices. As with the example above, a user may then select or reject any suggested location as either a pick up or destination location, depending upon the nature of the received location. If the location is a pickup location, the server may then dispatch a vehicle, such as vehicle 100A or vehicle 100B, to the selected location to pick up the user for a trip., Colijn [062]


Regarding Claim 2, (Cancelled)  


Regarding Claim 3,  (Cancelled) Page 5 of 11Serial No.: New - PCT/IB2019/000413 Nat'l Phase Filed: Herewith 


Regarding Claim 4,

The vehicle dispatch service boarding location determination method according to claim 1, wherein the calculating the boarding location recognition difficulty of each of the boarding location candidates includes calculating recognition difficulties of each of the peripheral; and calculating the boarding location recognition difficulty for each of the boarding location candidates based on the recognition difficulty of the respective one of the peripheral targets.

Colijn teaches set one or more suggested locations by identifying predetermined location that are within a threshold distance of the (e.g., walking distance)., Colijn [003] and Colijn teaches the server computers are configured to conduct the scoring of each given one of the identified predetermined locations .; Colijn [004], Colijn [059]

Colijn teaches a suggested location in response to a received location …. One of the predetermined location for picking up or dropping off passengers… that is reachable., Colijn [055], [Figure 5] , [0021] –[0024]

Colijn discloses no longer being able to reach the passenger due to hazards, Colijn and a plurality of factors calculated related to the difficulty to reach a person in one of the predetermined locations  or  the difficulty foe the autonomous vehicle to reach and stop a the predetermined location. Colijn [070] –[074], [Figure 12]., 

Colijn discloses the scoring (indexing) may be based on various factors that quantify the ease and/or difficulty of reaching the predetermined location by one or both of an autonomous vehicle and the user., Colijn [066] ; Colijn discloses for example, if a predetermined location on one side of a highway is closer in distance to a received location, but because of the difficulty involved in walking there from the received location, the scoring may identify another predetermined location that is farther away from the received location but easier to reach by walking., Colijn [067]



Regarding Claim 5,  (Currently Amended) 

The vehicle dispatch service boarding location determination method according to claim 1, wherein the calculating the boarding location recognition difficulty of each of the boarding location candidates includes calculating a specificity of each of the peripheral targets, the specificity being an index indicating a narrowness of a range of the peripheral target; 


Colijn teaches set one or more suggested locations by identifying predetermined location that are within a threshold distance of the (e.g., walking distance)., Colijn [003] and Colijn teaches the server computers are configured to conduct the scoring of each given one of the identified predetermined locations .; Colijn [004]

Colijn teaches routing data for generating and evaluating routes between locations.  For example, the routing information may be used to estimate how long it would take a vehicle at a first location to reach a second location… routing information may include map information including roads, as well as information abut roads such as a direction (one way, two way, etc.) orientation (North, South, etc.) ,  speed limits,  … buildings, elevations, fire hydrants, construction zones , real time traffic conditions., Colijn  [047], [023]

Similar to claim 1, Colijn [070] –[074], [Figure 12] and Colijn [066] -[067]


and [[the]] calculating [[of]] the boarding location recognition difficulty for each of the boarding location candidates based on the specificity of the respective one of the peripheral targets.


Colijn teaches a suggested location in response to a received location …. One of the predetermined location for picking up or dropping off passengers… that is reachable., Colijn [055], [Figure 5] , [0021] –[0024]

	Similar to claim 1, Colijn [066] -[067]



Regarding Claim 6, (Currently Amended) 

The vehicle dispatch service boarding location determination method according to claim 1, further comprising calculating access difficulties between the starting location and each of the boarding location candidates; 

Colijn teaches set one or more suggested locations by identifying predetermined location that are within a threshold distance of the (e.g., walking distance)., Colijn [003] and

and determining the boarding location taking into account the access difficulties in addition to the boarding location recognition difficulties of the boarding location candidates.

Colijn teaches one or more suggested locations, for picking up and dropping off the passenger  and predetermined location that are within a threshold distance … based on a plurality of factors related to the difficulty in a person reaching a predetermined spot. , Colijn [003] –[004], [006]  and Colijn discloses whether the autonomous vehicle can currently reach the predetermined location (because access is temporarily prevented due to traffic or construction conditions), the availability of parking or places to pull over and wait at the predetermined location, as well as any other such factors., Colijn [066]



Regarding Claim 7,   (Currently Amended) 

The vehicle dispatch service boarding location determination method according to claim 1, wherein the peripheral targets include characteristic terrains and road shapes.  

Same as above, Colijn [0046] - [047], [023], Colijn [066] -[067]
Page 6 of 11Serial No.: New - PCT/IB2019/000413 Nat'l Phase Filed: Herewith

Regarding Claim 8, (Cancelled) 



Regarding Claim 9, (Currently Amended) 

The vehicle dispatch service boarding location determination method according to claim 1 wherein the presenting the at least one of the boarding location candidates to the user via the terminal includes presenting peripheral target information for each of the at least one of the boarding location candidates

Colijn teaches locations where a vehicle is able to pick up or drop off passengers,   and map marker 426 as a suggested location for a passenger pickup. Coljin [007], [023], [0056], [Figure 4A, 4B, 4C], [Figure 6]

Colijn teaches the threshold may be used to draw an areas around a location … and identify the set or suggested location … area 720 define areas that are within 500 foot walking distance of map marker 710., Colijn   [059], [Figure 7]

	Similar to claim 1 , Colijn [066] -[067]



Regarding Claim 10, (Currently Amended) 

The vehicle dispatch service boarding location determination method according to claim 9, wherein the presenting the at least one of the boarding location candidates to the user via the terminal includes presenting information [[on]] indicating a relative position [[from]] of the respective one of the peripheral targets with respect to each of the at least one of the boarding location candidates.

Colijn discloses the system may include memory storing detailed map information identifying a plurality of predetermined locations where a vehicle is able to pickupor drop off passengers. , Colijn [002] and Colijn discloses the one or more server computers are configured to select the set of one or more suggested locations by identifying predetermined locations of the plurality of predetermined location that are within a threshold distance of the first location. In another example, the threshold distance is defined as a walking distance. Alternatively, the threshold distance is defined as a radial distance. In addition, the one or more server computers are configured to select the set of one or more suggested locations by scoring.  

Colijn teaches locations where the user inputs a pickup location corresponding to a search query (“fast food restaurant:” or “doctor doe”) …  a vehicle is able to pick up or drop off passengers,   and map marker 426 as a suggested location for a passenger pickup. Coljin [007], [023], [053], [0056], [Figure 4A, 4B, 4C]

Colijn teaches the threshold may be used to draw an areas around a location … and identify the set or suggested location … area 720 define areas that are within 500 foot walking distance of map marker 710., Colijn   [059] –[061], [Figure 7] and Colijn teaches a user may select or reject any suggested location as a pickup or destination location., Colijn [062]

Colijn discloses the user completing a location search  by selecting option 450, the user may be able to conduct a location search. For example, a user may enter a search query (“fast food restaurant” or “doctor doe” or “gas station near me”) and receive a set of locations corresponding to the search query as with a typical map or location-based search engine., Colijn [0053];  Once the user has selected one or more of a pickup and/or destination locations, the user's client computing device may send the location or locations to one or more server computing devices of the centralized dispatching system. In response, the one or more server computing devices may provide one or more suggested locations corresponding to each received location., Colijn [054] and Colijn teaches a suggested location in response to a received location, the one or more server computing devices may access the map information of storage system 150 to determine whether the received location corresponds to one of the predetermined locations for picking up or dropping off passengers. If so, the one or more server computing devices may determine that the received location is in fact reachable, Colijn [055] –[056],



Regarding Claim 11,  (Currently Amended) 

The vehicle dispatch service boarding location determination method according to claim I, wherein the dispatched vehicle is provided with an in-vehicle terminal having an autonomous Page 5 of 17Appl. No. 17/436,107 Amendment dated July 26, 2022 Reply to Office Action of April 13, 2022driving function for causing the dispatched vehicle to travel under autonomous driving, and the vehicle dispatch information data server is configured to transmit a movement instruction to the in-vehicle terminal, the movement instruction instructing the dispatched vehicle to move autonomously from a current location to the boarding location

Colijn discloses the scoring may be based on various factors that quantify the ease and/or difficulty of reaching the predetermined location by one or both of an autonomous vehicle and the user. Factors related to an autonomous vehicle may include, for example, the location of any autonomous vehicles available to pick up the user (if a pickup location), whether the vehicle would have to first pass the location (on the opposite side of the street) and turn around, whether the autonomous vehicle can currently reach the predetermined location (because access is temporarily prevented due to traffic or construction conditions), the availability of parking, Colijn [066].;

Each given one of the identified predetermined locations is scored based on a first plurality of factors at block 1240. The plurality of factors are related to the difficulty in a person reaching that given one of the identified predetermined locations from the first location and on a second plurality of factors related to the difficulty in an autonomous vehicle reaching and stopping at that given one of the identified predetermined locations. A set of one or more suggested locations is selected based upon the scoring of the identified predetermined locations at block 1250. The set of one or more suggested locations is provided to the client computing device at block 1260. A selection of a suggested location of the set of one or more suggested locations is received at block 1270. A vehicle of the one or more autonomous vehicles is dispatched to the selected suggested location at block 1280., Colijn [074], [Figure 12]



Regarding Claim 12,  (Currently Amended) 

A vehicle dispatch service boarding location determination method that uses a terminal and a vehicle dispatch information data server including a map database to determine a boarding location for a dispatched vehicle based on a vehicle dispatch request from the terminal, the vehicle dispatch service boarding location determination method characterized in that the vehicle dispatch information data server: receives the vehicle dispatch request, the vehicle dispatch request including position information indicating a starting location of a user who generated the vehicle dispatch request; calculates boarding location candidates present within a range surrounding the starting location based on the position information and map information in the map database; extracts information on peripheral targets present in peripheries of the boarding location candidates from the map information, the peripheral targets being visible targets that are registered as the points on a map in the map information; calculates a boarding location recognition difficulty of each of the boarding location candidates, based on a positional relationship[[s]] between each of the boarding location candidates and a respective one of the peripheral targets, the boarding location recognition difficulty being an index expressing a degree of difficulty for the user to recognize each of the boarding location candidates; determines one of the boarding location candidates as the boarding location, the one boarding location candidate having a lower boarding location recognition difficulty than others of the boarding location candidates; and transmits a movement instruction to [[the]] an in-vehicle terminal installed in the dispatched vehicle, the movement instruction instructing the dispatched vehicle to move autonomously from a current location to the boarding location that was determined.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 12 is directed to an method, Colijn discloses the method as claimed [002], [030]  -[044], [Figure 1], [Figure 2]. 


Regarding Claim 13,  (Currently Amended) 

The vehicle dispatch service boarding location determination method according to claim 12, wherein the terminal: transmits [[a]] the vehicle dispatch request to the vehicle dispatch information data server; receives information [[on a]] regarding the boarding location that was determined  from the vehicle dispatch information data server; and displays a position of the boarding location along with a map on a display screen when the information [[on]] regarding the boarding location is received.

Colijn  [074], [Figure 12], [052], [Figure 4A],[Figure 4B] and all related text.



Regarding Claim 14,  (Currently Amended) 

A vehicle dispatch service boarding location determination device that determines a boarding location for a dispatched vehicle based on a vehicle dispatch request, the vehicle dispatch service boarding location determination device comprising: a vehicle dispatch information data server including a map database, the vehicle dispatch information data server being configured receive the vehicle dispatch request from a terminal, the vehicle dispatch request including position information indicating a starting location of a user who generated the vehicle dispatch request; calculate boarding Page 7 of 17Appl. No. 17/436,107location candidates present within a range surrounding the starting location based on the position information and map information in the map database; extract information on peripheral targets present in peripheries of the boarding location candidates from the map information, the peripheral targets being visible targets that are registered as points on a map in the map information, calculate a boarding location recognition difficulty of each of the boarding location candidates,  based on a positional relationship[[s]] between each of the boarding location candidates and a respective one of the peripheral targets, the boarding location recognition difficulty being an index expressing a degree of difficulty for the user to recognize each of the boarding location candidates; [[and]] determine one of the boarding location candidates as the boarding location, the one of the boarding location candidates having a lower boarding location recognition difficulty than others of the boarding location candidates; and transmit a movement instruction to an in-vehicle terminal installed in the dispatched vehicle, the movement instruction instructing the dispatched vehicle to move autonomously from a current location to the boarding location.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 14 is directed to device that determines a boarding location for a dispatched vehicle based on a vehicle dispatch request, the vehicle dispatch service boarding location determination device , Colijn discloses the method as claimed [002], [030]  -[044], [Figure 1], [Figure 2]. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chachra (WO 2018/209,151 A1) discloses curb segment data that includes road data, geographical area, landmarks, and local features as geospatial points geospatial points describing latitude and longitude are used to allow a ride matching system to determine whether another curb segment within a threshold distance of the request location would reduce travel times associated with one or more legs of a journey by the ride matching system. Rae (2009, Reducing multipath effects in vehicle localization by fusing GOS with machine vision) discloses fuse data from a GPS receiver and a machine vision system to position the vehicle with respect to objects in its environment. Data association is needed to identify the detected objects, and to identify the road driven by the vehicle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624